UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-1417


SHELIA HALLMAN-WARNER; ROSCOE OLIVER WARNER,

                     Plaintiffs - Appellants,

              v.

BLUEFIELD STATE COLLEGE, WV State Government Entity/Higher Education
Policy Commission; SHELIA JOHNSON, Vice-President Financial Affairs,
Bluefield State College; JASON BROOKS, Director of Public Safety, Bluefield
State College; ANGELA LAMBERT, Provost/Vice-President of Academic Affairs;
JONETTA AUGHENBAUGH, Director, Human Resources; MARTHA
EBORALL, Dean of Arts and Sciences; AMANDA MATOUSHEK, Chair, Social
Sciences; SANDRA WYNN, Chair, Promotion and Tenure Committee; JOANNE
ROBINSON, Vice-President Student Affairs; JERRY PERDUE, Letter to the Editor,
member Student Governing Association, Student Representative, Bluefield State
College Board of Governor's; MARSHA KROTSENG, President/Bluefield State
College; CURRENT AND FORMER BOARD OF GOVERNOR'S BLUEFIELD
STATE COLLEGE, Robert E. Perkinson, Jr., Chair, Governing Board of Bluefield
State College; GARRY D. MOORE, Vice-Chair, Governing Board of Bluefield State
College,

                     Defendants - Appellees.



Appeal from the United States District Court for the Southern District of West Virginia, at
Bluefield. David A. Faber, Senior District Judge. (1:17-cv-02882)


Submitted: July 26, 2018                                          Decided: July 30, 2018


Before GREGORY, Chief Judge, FLOYD, Circuit Judge, and HAMILTON, Senior Circuit
Judge.
Dismissed by unpublished per curiam opinion.


Shelia Hallman-Warner; Roscoe Oliver Warner, Appellants Pro Se. Kevin John Robinson,
PULLIN, FOWLER, FLANAGAN, BROWN & POE, PLLC, Beckley, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Shelia Hallman-Warner and Roscoe Oliver Warner seek to appeal the district court’s

order adopting the magistrate judge’s recommendation and dismissing their civil

complaint. We dismiss the appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

       Parties are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s judgment was entered on March 13, 2018. The notice of appeal

was filed on April 13, 2018. Because Appellants failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we dismiss the appeal. * We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 DISMISSED




       *
          Appellants also failed to file specific objections to the magistrate judge’s
recommendation. See Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985) (noting
failure to file specific objections to magistrate judge’s report waives appellate review).

                                              3